Citation Nr: 0412304	
Decision Date: 05/11/04    Archive Date: 05/19/04

DOCKET NO.  94-45 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
low back disorder.  

2.  Entitlement to an initial compensable rating for stress 
fracture of the symphysis pubis.


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from August 1990 until 
November 1992, and served with the Texas National Guard from 
November 1992 to February 1995.  


This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 1994 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Los 
Angeles, California.

These mattes were previously before the Board in June 1996 
and July 2003.  On those occasions, remands were ordered to 
accomplish further development.  

It is further noted that, due to the veteran's change in 
residence, jurisdiction of his claim has been transferred to 
the RO in Oakland, California.


FINDINGS OF FACT

1.  The probative and competent evidence of record 
establishes that the veteran does not have a chronic acquired 
low back disorder which has been linked to active service on 
any basis.

2.  The veteran's stress fracture of the symphysis pubis is 
manifest by complaints of pain; objective evidence reveals 
mild tenderness to palpation bilaterally with some pain upon 
hip abduction.  


CONCLUSIONS OF LAW

1.  A chronic acquired low back disorder was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2003).

2.  The schedular criteria for an initial compensable 
evaluation of 10 percent for a stress fracture of the 
symphysis pubis have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.,159, 4.20, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5255 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The March 1994 rating decision, September 1994 statement of 
the case, and December 1998, July 2001 and April 2003  
supplemental statements of the case, apprised the veteran of 
the reasons and bases for the VA determination, as well as 
the applicable law.  Moreover, a letter dated in March 2003 
apprised the veteran of the information and evidence she 
needed to submit to substantiate her claims, as well as VA's 
development assistance.  Finally, further information 
regarding VA's duty to assist was also detailed in the April 
2003 supplemental statement of the case, complementing the 
notice provided in the letter beforehand.

Based on the above, the Board finds that the requirements 
under the VCAA with respect to the duty to notify have been 
satisfied in this case and that no further notice is 
required.

Furthermore, with respect to the issue of entitlement to an 
initial compensable rating for a stress fracture of the 
symphysis pubis, it has been determined by VA's Office of the 
General Counsel (hereinafter referred to as "GC") that, when 
a claim of service connection is granted and the veteran 
submits a notice of disagreement as to the disability 
evaluation assigned, notice under 38 U.S.C.A. § 5103(a) is 
not required as to the claim raised in the notice of 
disagreement.  See VAOPGCPREC 8-03.  


Instead, it was concluded that the RO's only obligation under 
such circumstances is to develop or review the claim and, if 
the disagreement remains unresolved, to issue a statement of 
the case.  Id.  Such was done in the present case.  Thus, 
further analysis as to the sufficiency of notice does not 
apply to this issue.  This issue is, for the same reason, 
excluded from the discussion that immediately follows, 
concerning the timing of notice. 

The United States Court of Appeals for Veteran Claims' 
(CAVC's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

In the present case, regarding the issue of service 
connection for a chronic acquired low back disorder, a 
substantially complete application was received on August 9, 
1993.  Thereafter, in a rating decision dated in March 1994, 
the RO denied the claim.  

Only after that rating action was promulgated did the AOJ 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his or her 
possession that pertains to the claim.  

As the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini.  While the CAVC did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would not 
be a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the CAVC in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. 13.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

After the notice was provided, the case was readjudicated and 
a Supplemental Statement of the Case (SSOC) was provided to 
the appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

The VCAA also provides that VA will make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
a claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA's duty 
includes making efforts to obtain his service medical 
records, if relevant to the claim; other relevant records 
pertaining to service; VA medical records; and any other 
relevant records held by any other source.  The veteran is 
also required to provide the information necessary to obtain 
this evidence, including authorizations for the release of 
medical records.  In a claim for disability compensation, VA 
will provide a medical examination which includes a review of 
the evidence of record if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2003).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claim.  The veteran's 
service medical records are associated with the claims file, 
along with her private and VA post service clinical reports.  
Also of record are VA examination reports.  Additionally, the 
veteran's contentions in support of her claim are affiliated 
with the file.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to her claim.  There is no indication in the file 
that there are additional relevant records that have not yet 
been obtained.

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  
This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  The 
veteran was afforded numerous opportunities to submit 
additional evidence.  The Board's remands and the RO's 
development and notice letters discussed above advised 
the claimant that she could submit additional evidence.  
It appears to the Board that the claimant has indeed 
been notified that she should provide or identify any 
and all evidence relevant to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini, 
supra.

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.  


Criteria
General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110;  38 C.F.R. § 3.303.
If not shown in service, service connection may be granted 
for various chronic diseases such as osteoarthritis if shown 
disabling to a compensable degree during the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

38 U.S.C.A. § 1132 provides that every person employed in the 
active military, naval, or air service, in peacetime, for six 
months or more shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where evidence 
or medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment.  
Id.


A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a) (2003).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation  
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of continuity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.


The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2002), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a lay person's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Disability Evaluations

Disability ratings are based, as far as practicable, on the 
average impairment of earning capacity resulting from 
disability. 38 U.S.C.A. § 1155 (West 2002).  The average 
impairment as set forth in the VA Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
Diagnostic Codes which represent particular disabilities.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illness proportionate to the severity of 
the several grades of disability. 38 C.F.R. § 4.1 (2003).  

Moreover, an appeal from the initial assignment of a 
disability rating, such as in this case, requires 
consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

In determining the disability evaluation, VA must acknowledge 
and consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
explain the reasons and bases used to support its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2003).


Rating Musculoskeletal Disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  

The factors involved in evaluating, and rating, disabilities 
of the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint; or pain on 
movement.  38 C.F.R. § 4.45.


Service Connection

Factual Background

The veteran's enlistment examination in August 1989 revealed 
a normal spine.  She did note recurrent back pain in a report 
of medical history completed at that time.  

An April 1991 physical again revealed a normal back.  At that 
time, the veteran denied recurrent back pain in a report of 
medical history.  

The service medical records next show complaints of back pain 
in January 1992.  The pain arose 1 1/2 weeks earlier, while the 
veteran was running.  She also complained of tingling in her 
right arm and right leg.  A diagnosis of musculoskeletal low 
back pain was rendered, though x-rays were shown to be 
normal.  A treatment record dated 2 weeks later indicated a 
normalization of range of motion.  

Following active duty, and while serving in the reserves, the 
veteran was examined by VA in September 1993.  She had 
complaints of backaches.  Objectively, her posture was erect 
and her gait was free.  Tenderness was noted over the 
lumbosacral spine.  A probable back disorder was assessed and 
an orthopedic consult was recommended.  

In June 1994, the veteran underwent a Persian Gulf Registry 
physical examination.  At that time, there was no limitation 
of motion or tenderness of the back.  Nonetheless, a 
diagnosis of low back strain, mild, was rendered.

A June 1995 VA outpatient treatment report reflects 
complaints of sporadic low back pain.  A diagnosis of mild 
low back strain was rendered.

A private treatment report written by JD, MD, and dated in 
August 2002 indicated complaints of back pain.  Range of 
motion was full.  The diagnosis was back pain while awake.  

Also in August 2002, the veteran was seen by JS, a 
chiropractor.  She had complaints of severe back pain times 3 
days.  She stated that she had ongoing sporadic back pain.  
Her pain was described as being sharp, throbbing, aching and 
shooting and was associated with tingling, cramps, stiffness 
and swelling.  

The veteran was examined by VA in November 2002.  She 
reported various pains "mixed together."  Specifically, she 
had pain in both groins anteriorly and she also had right-
sided low back pain radiating down to her buttock area.  She 
stated that the pain first arose in approximately 1990 and 
that it had not changed in character or severity since that 
time.  She received treatment from a chiropractor.  
The veteran stated that her back pain was almost always 
present, and that it would flare up about 4 to 5 times per 
month.  She was easily fatigued in periods of flare-up.  
Flare-ups were described as an 8 or 9 out of 10 on the pain 
scale, whereas her baseline pain was 6 or 7 out of 10.  The 
veteran stated that she was in a state of flare-up at the 
time of the examination.  

Objectively, there was very mild tenderness to palpation of 
the lumbar spine.  X-rays of the lumbar spine were normal and 
her range of motion was excellent.  She did have mild 
tenderness, but without overt objective findings.  The 
assessment was low back pain, of a muscular origin.  The 
examiner did not believe that the veteran's current back 
trouble was related to any injury or event that had occurred 
during service. 

In April 2003, the RO received a statement from JS.  He 
stated that he had treated the veteran for chronic neck and 
back pain since August 2002.  JS stated that, based on the 
history obtained from the veteran, she suffered a stress 
fracture in 1990 due to running while in the military.  

He stated that there had been no subsequent injury or trauma, 
yet the veteran's symptomatology had worsened over time.  
Based on that information, JS saw no reason why the veteran's 
present complaints were not related to service.  He added 
that he saw no evidence to suggest otherwise.  


Analysis

The veteran is claiming entitlement to service connection for 
a low back disorder.  As previously stated, a successful 
service connection claim will contain the following three 
elements: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 7 Vet. App. at 341, 346.  

In the present case, the evidence of record demonstrates in-
service treatment for low back pain.  The evidence also 
reveals present complaints of back pain.  However, the 
evidence does not establish a currently diagnosed chronic 
acquire low back disorder.  Indeed, upon VA examination in 
November 2002, the VA examiner saw no objective findings, on 
x-ray or physical examination, to establish a low back 
disorder.  He did render an assessment of "low back pain."  
However, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).

In determining that the veteran does not have a chronic 
acquired low back disorder, the Board acknowledges a June 
1994 VA Persian Gulf Registry physical examination containing 
a diagnosis of low back strain, mild.  However, despite the 
diagnosis, there was no limitation of motion or tenderness of 
the back.  Similarly, mild low back strain was diagnosed 
again in a June 1995 VA outpatient treatment report, but 
again, such diagnosis was unsupported by the objective 
findings.  

At that time, the veteran had a full range of motion and she 
could touch her fingers to the floor.  Paraspinal tenderness 
was noted on the left side, but a diagnosis based on that 
finding alone is not probative, as set forth in Sanchez-
Benitez.

Considering the facts discussed above, an award of service 
connection is not warranted.  The Board finds support for 
this conclusion in a decision of the CAVC, which interpreted 
the requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

Furthermore, even if the evidence of record could be 
favorably construed such as to allow for a finding of a 
current disability, the preponderance of the evidence does 
not establish a causal relationship to service.  Indeed, the 
VA examiner in November 2002 did not believe that the 
veteran's current back trouble was related to any injury or 
event that had occurred during service.  Since that 
conclusion was rendered following a review of the veteran's 
claims file, and subsequent to a thorough physical 
examination, the Board finds it to be probative.  

Furthermore, while an April 2003 opinion from private 
chiropractor contains a favorable opinion of nexus, that 
submission holds less probative weight than the November 2002 
VA examination report.  Indeed, the private caregiver did not 
indicate that he had reviewed the veteran's claims folder.  
Moreover, it appears that the April 2003 opinion was largely 
predicated on the veteran's own accounts of her medical 
history, as evidenced by equivocal phrases such as "it 
appears (that) she has been under chiropractic and medical 
care for (back) complaints for several years...."  Overall, 
the April 2003 opinion hints at factual uncertainty on the 
part of it's author.  

In summary, inasmuch as the veteran has no current diagnosis 
of a low back disorder, the preponderance of the evidence is 
against the veteran's claim and service connection for such 
is not warranted.  See Rabideau and Chelte, both supra.   
See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  Moreover, 
even if a current disorder were established, the 
preponderance of the evidence fails to establish a causal 
relationship to active service.  Accordingly, the veteran's 
claim of service connection must fail and the benefit sought 
on appeal is denied.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).


Initial Compensable Evaluation

Factual Background

The veteran was examined by VA in September 1993.  X-rays 
taken at that time showed sclerotic changes of the pubic 
symphysis consistent with old traumatic injury secondary to 
pregnancy.  Otherwise, there were no abnormalities.  

A VA outpatient treatment report dated in December (possibly 
1994, though not definatelively indicated) showed a normal 
pelvic examination.  The veteran had various abdominal 
complaints that were not believed to relate to the pelvic 
region.  

In June 1994, the veteran underwent a Persian Gulf Registry 
physical examination.  At that time, she complained of 
recurrent lower abdominal pain, primarily during menstruation 
periods.  Objectively, pelvic evaluation was normal.  

A July 1997 pelvic examination performed at San Francisco 
General hospital was benign.  At that time, the veteran had 
complaints of vaginal bleeding outside her menses.

On a VA Form 21-4142, the veteran described her pelvic 
symptomatology.  She reported experiencing throbbing pains in 
the pelvic area, especially when she made sweeping movements.  
At times, her pelvic region felt swollen.  Her symptoms 
typically occurred during times of stress.  

In a January 1999 statement, the veteran continued to 
describe pain in her pubis area, especially with running or 
fast walking.  

In a May 2002 VA outpatient treatment report, the veteran 
complained of pain in her groin area.  Such pain had 
persisted since she sustained a stress fracture of the pelvis 
in 1990.  She stated that the pain was mitigated by rubbing.  
It was worsened by sweeping and other such movements.  
Physical examination of the bilateral groins revealed no 
masses or bulging.  There was mild tenderness to palpation 
bilaterally and some pain was elicited with hip abduction.  
She otherwise had full range of motion.  Her gait was normal.  
The assessment was chronic bilateral groin pain consistent 
with musculoskeletal etiology.  There was also questionable 
ligament tightening due to guarding or disuse.  Gentle 
stretching exercises were recommended.  


Analysis

The veteran's stress fracture of the symphysis pubis is 
presently assigned a noncompensable evaluation by analogy 
under Diagnostic Code 5255, for femur impairment.  Under that 
Code section, a 10 percent rating is assigned for malunion of 
the femur with slight knee or hip disability.  A 20 percent 
rating is assigned for malunion of the femur with moderate 
knee or hip disability.  A 30 percent rating is assigned for 
malunion of the femur with marked knee or hip disability.  A 
60 percent rating is assigned for a fracture of the surgical 
neck of the femur, with a false joint. A 60 percent rating 
may be assigned for fracture of the shaft or anatomical neck 
of the femur, with nonunion, without loose motion, and weight 
bearing preserved with the aid of a brace. 



An 80 percent rating is assigned for a fracture of the shaft 
or anatomical neck of the femur, with nonunion and loose 
motion (spiral or oblique fracture).  38 C.F.R. § 4.71a, 
Diagnostic Code 5255 (2003).

The Board has thoroughly reviewed the competent evidence and 
finds an evidentiary basis upon which to predicate assignment 
of the next-higher rating of 10 percent under Diagnostic Code 
5255.  

Specifically, a May 2002 VA outpatient treatment report 
revealed mild tenderness to palpation of the bilateral 
groins, with some pain elicited on hip abduction.  Such 
finding is indicative of slight hip disability and is 
therefore consistent with the criteria for a 10 percent 
rating.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the CAVC 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

The Board has considered the propriety of a staged rating in 
the present case.  However, while the finding of pain on 
abduction was not made until May 2002, the overall evidence 
reflects a consistency of subjective complaints suggesting 
that the veteran's stress fracture of the symphysis pubis may 
appropriately be rated at 10 percent over the entirety of the 
claims period.  Such conclusion is consistent with the 
concept of affording the veteran the benefit of the doubt 
where the evidence is in relative equipoise as to any given 
issue.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b) (West 2002).

In finding that an initial compensable evaluation of 10 
percent is warranted for the veteran's stress fracture of the 
symphysis pubis, the Board further holds that a rating in 
excess of that amount is not for application.  



Indeed, the evidence does not establish analogous moderate 
knee or hip disability such as to warrant a 20 percent 
disability evaluation under Diagnostic Code 5255.  Moreover, 
while the Board has considered alternate Diagnostic Codes, 
none provide a basis for a higher rating in the present case.  

Indeed, as the evidence does not show ankylosis of the hip, 
Diagnostic Code 5250 is inapplicable.  Moreover, the evidence 
does not reveal limitation of extension or flexion of the 
thighs such as to warrant a higher rating under Diagnostic 
Codes 5251 or 5252.  

Similarly, the evidence does not reveal limited abduction, 
adduction or rotation of the thighs as would be necessary for 
a higher evaluation under Diagnostic Code 5253.  Finally, 
there is no showing of hip flail joint to allow for a rating 
under Diagnostic Code 5254.  No other alternate Code sections 
apply here.  

The Board has also considered whether the provisions of 38 
C.F.R. §§ 4.40, 4.45, and 4.59 (2003) may provide a basis for 
an increased evaluation for the veteran's stress fracture of 
the symphysis pubis.  

However, the competent evidence does not reveal additional 
functional limitation as due to such factors as weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  

In summary, the medical evidence of record establishes slight 
hip disability such as to warrant an initial compensable 
evaluation of 10 percent under Diagnostic Code 5255 over the 
entirety of the claims period.  

The Board notes that in reaching this conclusion, the 
evidence is in support of the claim, and the benefit of the 
doubt doctrine has been applied where appropriate.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Entitlement to service connection for a chronic acquired low 
back disorder is denied.

Entitlement to an initial compensable evaluation of 10 
percent rating for stress fracture of the symphysis pubis is 
granted, subject to the governing criteria applicable to the 
payment of monetary benefits.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



